Exhibit 11.0 LINCOLN PARK BANCORP AND SUBSIDIARY STATEMENT RE: COMPUTATION OF EARNINGS PER SHARE Lincoln Park Bancorp Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Income available to common stockholders $ 13,271 $ 53,388 $ 64,209 $ 234,430 Weighted average shares outstanding Basic 1,788,362 1,783,985 1,788,333 1,794,711 Basic earnings per share $ 0.01 $ 0.03 0.04 0.13 Income for diluted earnings per share $ 13,271 $ 53,388 $ 64,209 $ 234,430 Total weighted average common shares and equivalents outstanding for diluted computation 1,788,362 1,786,067 1,788,333 1,797,662 Diluted earnings per share $ 0.01 $ 0.03 $ 0.04 $ 0.13
